Citation Nr: 0809625	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected carpal tunnel syndrome of the 
right upper extremity.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 until June 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).   

Procedural history

Knee claims

In a May 1996 RO rating decision, service connection for a 
bilateral knee disability was granted.  A noncompensable 
disability rating was assigned.  

In August 2001, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
bilateral knee condition.  The November 2002 rating decision 
assigned separate 10 percent evaluations for each knee.  The 
veteran disagreed with the assigned ratings and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 2004.

Wrist claim

In an October 2002 rating decision, the RO granted service 
connection for bilateral carpal tunnel syndrome of both upper 
extremities.  A 10 percent disability rating was assigned 
effective August 6, 1993, with a reduction to a 
noncompensable disability rating effective September 2, 2002 
for the veteran's right upper extremity.  The veteran's 
disagreement with the decision was limited to the disability 
rating as to his right upper extremity only.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal,  (VA Form 9) in March 2004.



This case was previously before the Board in January 2007.  
At that time, the case was remanded.  As will be discussed 
later in this decision, the requested development has been 
completed.  In an August 2007 Supplemental Statement of the 
Case (SSOC), the VA Appeals Management Center (AMC) continued 
to deny the veteran's claims.  The claims folder has been 
returned to the Board for further appellate proceedings.  

Issues not on appeal

In October 2004, the RO denied the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection of diabetes mellitus.  To the Board's knowledge, 
the veteran has not disagreed with that decision, and that 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

Additionally, a review of the veteran's March 2003 Notice of 
Disagreement indicates that the veteran is claiming 
entitlement to service connection for a low back condition, 
claimed as secondary to the service-connected knee 
conditions.  This claim has not been adjudicated by the RO.  
Accordingly, it is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's left knee disability manifests as x-ray 
evidence of arthritis with subjective reports of pain, 
without a history of falls or clinical evidence of 
instability or subluxation.  Range of motion was measured 
between 0 and 120 degrees.  

2.  The veteran's right knee disability manifests as x-ray 
evidence of arthritis with subjective reports of pain, 
without a history of falls or clinical evidence instability, 
subluxation. Range of motion was measured between 0 and 120 
degrees.  

3.  The veteran's right wrist disability manifests as 
subjective complaints of pain and numbness in the major 
extremity, without clinic findings of Griffin claw deformity, 
atrophy or ankylosis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an increased 
disability rating for the veteran's service-connected left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).  

2.  The schedular criteria for entitlement to an increased 
disability rating for the veteran's service-connected right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).  

3.  The criteria for an increased disability rating of 10 
percent for the veteran's service-connected carpal tunnel 
syndrome of the right wrist have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8515 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.



Stegall considerations

As was noted in the Introduction above, this matter was 
previously before the Board in January 2007.  At that time 
the case  was remanded to AMC so that appropriate VCAA notice 
could be provided to the veteran; updated medical records 
could be obtained; and a VA medical examination could be 
scheduled.  The three issues on appeal were then to be 
readjudicated.  

As will be set out in below in the Board's consideration of 
the adequacy of VCAA notice and the performance of the duty 
to assist, all procedural and development have been completed 
in conformity with the instructions of the remand.  The claim 
was readjudicated via the August 2007 SSOC.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, as directed in Board's January 2007 remand the AOJ 
informed the veteran of VA's duty to assist him in the 
development of these claims in a letter dated January 30, 
2007.  Additionally the veteran received VCAA notice letters 
from the RO in November 2001 and December 2001.  These 
letters advised the veteran of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in these letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letters specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  

In the November and December 2001 letters the veteran was 
specifically notified  to send or describe any additional 
evidence which he thought would support his claim.  The 
veteran was advised to "Tell us about any additional 
information or evidence that you want us to try and get for 
you."  He was further advised that he could submit any other 
evidence to VA and the method for doing so.  See the November 
2001 VCAA letter, page 2; see also the December 2001 VCAA 
letter, page 2.   These requests comply with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and relationship are not 
at issue.   

With respect to elements (4) degree of disability and element 
(5), effective date, the veteran received specific notice as 
to both elements in the January 2007 VCAA letter.  See the 
January 30, 2007 VCAA letter, pages 3-4.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6. 

The Board finds that the January 2007 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the RO and invited evidence that 
would demonstrate limitations in the veteran's daily life and 
work and advised the veteran as to the use of diagnostic 
codes.  See the January 30, 2007 VCAA letter, page 1:  "What 
Do We Still Need from You?".

The Board notes that the January 2007 VCAA notice did not 
contain notice of the specific schedular criteria.  However, 
it is apparent from the record that the veteran had actual 
notice of the applicable criteria.  Specifically, the 
applicable rating criteria for the claimed conditions was 
specifically set out in the February 2004 SOC.  The veteran 
has had over four years since the receipt of that notice to 
submit additional evidence responsive to the criteria.   
Additionally, the text of the June 2007 VA examination report 
makes it clear that the veteran was asked to provide 
information concerning the impact on his life and work as 
represented by his service-connected disabilities.  Finally, 
the veteran's representative has acknowledged awareness of 
the applicable criteria and specifically referenced the 
criteria in his February 2008 written argument.
 
Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  To the extent that there was inadequate VCAA notice 
prior to the initial adjudication of the veteran's claims, 
such has been cured as described above and preceded the 
August 2007 readjudication of the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim]. 

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and his VA treatment 
records.  The veteran has identified no other relevant 
medical treatment.  He was provided with a VA compensation 
and pension (C&P) examination in September 2002; and as 
directed in the January 2007 VA remand, again in June 2007.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has not requested a 
personal hearing.

Accordingly, the Board will move on to a decision on the 
merits.


1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

In the interest of economy, these two issues, which involve 
the application of identical law to similar facts, will be 
addressed together.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 5010 [traumatic arthritis].  According to the medical 
evidence of record, including the VA treatment records and 
the September 2002 VA medical examination, the veteran has 
been diagnosed with arthritis of the knees, confirmed by x-
ray findings.  He has asserted that this disability manifests 
as subjective complaints of pain and swelling.  Additionally, 
mild loss of range of motion have been found on examination.  
Accordingly, as arthritis has been diagnosed, the currently 
assigned diagnostic code is clearly appropriate.

It could be argued that Diagnostic Code 5257 [knee, other 
impairment of] may be applied because it is an "catch-all" 
provision encompassing various knee disabilities.  However, 
this argument fails in light of the fact that there is a 
specific diagnostic code which is applicable to the veteran's 
arthritis.  The Court has referred to "the canon of 
interpretation that the more specific trumps the general".  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more 
specific statute will be given precedence over a more general 
one . . . . ") [quoting Busic v. United States, 446 U.S. 398, 
406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 
171, 176-7 (2005).  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used. Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 5010.  
As has been discussed in the law and regulations section 
above, consideration of Diagnostic Code 5010 also entails 
consideration of Diagnostic Codes 5003, 5260 and 5261.

Specific schedular criteria

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).   Under Diagnostic Code 5003 
[degenerative arthritis], arthritis of a major joint be rated 
under the criteria for limitation of motion of the affected 
joint.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).   For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  See 38 
C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees. See 38 
C.F.R. § 4.71, Plate II (2007).

Analysis

Schedular rating

The September 2002 orthopedic examination noted that the 
range of motion for the right knee was flexion up to 120 
degrees with full extension.  The range of motion for the 
left knee at that time was 0 to 110 degrees.  

During the June 2007 VA examination, the examiner noted the 
veteran had full extension of the right knee and right knee 
flexion limited to 130 degrees; and full extension of the 
left knee with flexion limited to 125 degrees. [As noted 
above, normal knee extension is 140 degrees and normal knee 
flexion is zero degrees.]

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the results in connection with both 
the most recent examination and those reported during the 
2002 examination.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees. A 
compensable disability evaluation obviously cannot be 
assigned under Diagnostic Code 5261 for zero degrees, or 
normal, extension.

Based on these findings, a compensable rating may not be 
assigned based on limitation of motion of  either knee.  The 
x-findings of degenerative arthritis noted in September 2002 
allow for the assignment of a 10 percent disability 
evaluation for each knee under Diagnostic Code 5003.  That is 
the rating which has been assigned by the RO.

A higher schedular rating is therefore not warranted.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has no reason to doubt that the veteran experiences 
knee pain. However, the VA examiners, after noting the 
veteran's pain, found the veteran's range of motion was not 
limited by pain, fatigue, weakness, lack or endurance, or 
lack of incoordination.  The June 2007 examination report 
contains a specific conclusion that there was no additional 
loss of function on repetition of motion in either knee.  
There is no evidence of record to the contrary.

For these reasons, the Board finds that additional 
disability, over and above the 
10 percent rating which has already been assigned for each 
knee, is not warranted.

Esteban considerations

A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).

However, in this case there is no evidence of additional 
disability.  In June 2007, the examiner noted that the 
veteran reported feelings of instability of both knees; 
however, the examiner made a specific finding that 
instability was not present on examination.  This is 
congruent with the findings contained in the September 2002 
VA examination and the treatment records.  

Moreover, to the extent that the veteran receives medical 
treatment for his knees, the treatment is focused on pain 
management; there are not complaints related to ligamentous 
instability or subluxation.  There has been no clinical 
finding consistent with subluxation.  

The record shows that the veteran's knee disability is 
primarily manifest by subjective complaints of pain with a 
small and noncompensable loss of range of motion.  As there 
is no additional disability beyond that compensated by the 
arthritis rating, a separate rating under Diagnostic Code 
5257 cannot be assigned. 

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. (Nov. 19, 
2007), the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As was noted in the Introduction above, the veteran's claim 
for an increased disability rating for his service-connected 
knee disabilities was filed in August 2001.  Therefore, the 
relevant time period under consideration is from July 2000 to 
the present.

The veteran's service-connected left and right knee 
disabilities had been rated noncompensably disabling from 
since the date of service connection, August 6, 1993.   An 
increased disability rating of 10 percent was assigned in the 
November 2002 rating decision, effective July 27, 2001.  The 
question to be answered by the Board, then, is whether any 
different ratings should be assigned for any period from July 
2000 to the present. 

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's knees were 
more severe during the appeal period.  
The veteran has pointed to none.  The two VA examination 
reports, discussed above, demonstrate no significant 
differences in pathology or functional limitations due to the 
left and right knee disabilities.  

The evidence further indicates that the veteran's bilateral 
knee disability was present to a compensable degree as of 
July 2000.  See the report of a September 1993 VA 
compensation and pension examination, referred to in the 
Board's April 1996 grant of service connection.
  
Accordingly, the currently assigned 10 percent disability 
ratings may be assigned as of  July 2000.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left knee and right knee 
disabilities.  The benefits sought on appeal is accordingly 
denied.


3.  Entitlement to an increased (compensable) disability 
rating for service-connected carpal tunnel syndrome of the 
right upper extremity.   

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings have been set out above and will not be repeated. 

Assignment of diagnostic code

The veteran's carpal tunnel syndrome of the right wrist is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2007) [paralysis of 
median nerve].  See 38 C.F.R. § 4.20 (2007) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous]. 

As noted above, any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8515 specifically references paralysis of the 
median nerve, which concerns the wrist.  Therefore, 
Diagnostic Code 8515, is the most appropriate, given that the 
service-connected disability is carpal tunnel syndrome.

It appears from the medical evidence that the veteran's 
disability is neurological rather than orthopedic in nature.  
[This will be discussed in greater detail below.]
The Board has, however, given thought as to whether rating 
the veteran under an orthopedic code is more appropriate.

The veteran has less than full wrist dorsiflexion and palmar 
flexion in the right wrist.  In the June 2007 VA examination, 
wrist dorsiflexion was noted to be limited  to 60 degrees.  
Full wrist dorsiflexion is 70 degrees.  Palmar flexion was 
limited to 50 degrees.  Full palmar flexion is to 80 degrees.  
See 38 C.F.R. § 4.71, Plate I (2007).  

However, in order to warrant the assignment of a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 [wrist, limitation of motion of], dorsiflexion must be 
less than 15 degrees.  That criteria is not met.  In the 
alternative, if palmar flexion must is limited in line with 
forearm, that is, there must be no palmar flexion, then a 10 
percent disability rating is for application. The veteran's 
30 degree limitation of palmar flexion (50 out of 80 degrees) 
does not approximate the criteria for a compensable 
limitation of palmar flexion.  Diagnostic Code 5215 is 
therefore not for application.  

Accordingly, the use of Diagnostic Code 8515 will be 
continued.  

Schedular criteria

The veteran is right handed.  See 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity, if 
paralysis is complete.  The factors indicative of complete 
paralysis consist of the hand inclined to the ulnar side; the 
index and middle fingers more extended than normally; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); incomplete and 
defective pronation; absence of flexion of the index finger 
and feeble flexion of the middle finger; inability to make a 
fist; index and middle fingers remain extended; inability to 
flex the distal phalanx of the thumb; defective opposition 
and abduction of the thumb, at right angles to the palm; 
flexion of the wrist weakened; pain with trophic 
disturbances.   See 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2007).

If paralysis is incomplete, the diagnostic code provides a 50 
percent rating for severe disability in the major extremity.  
For moderate incomplete paralysis, a 30 percent rating 
applies for the major extremity.  A 10 percent disability 
rating is applicable for mild incomplete paralysis of the 
major extremity.  Id.

The words "mild" "moderate" and "severe are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the required symptomatology is not 
shown.  38 C.F.R. § 4.31 (2007).

Analysis

The veteran is seeking entitlement to an increased 
(compensable) evaluation for his service-connected carpal 
tunnel syndrome of the right wrist.  Essentially, he contends 
that the pain, numbness and loss of function he experiences 
necessitates the assignment of an increased rating.  

Schedular rating

The veteran has been assigned a noncompensable disability 
rating.  In order to warrant the assignment of the next 
higher 10 percent disability rating there must be an 
indication of mild symptomatology.  

The Board notes that the September 2002 VA examiner referred 
only to deficits of the veteran's left wrist; thus, the 
noncompensable disability rating was assigned for the right 
wrist. 

Review of the June 2007 VA examination report indicates that 
the veteran's right wrist has suffered some loss of function, 
that is to say, that the carpal tunnel syndrome is not 
asymptomatic.  Specifically, the June 2007 VA examination 
report indicates "mild" disturbances in certain daily 
activities, notably feeding and dressing.  

Accordingly, as the medical evidence establishes mild 
limitation of right wrist function with no apparent cause 
other than the service-connected carpal tunnel disability, a 
10 percent disability rating is warranted under Diagnostic 
Code 8515.  

The Board has considered whether or not a still higher 
disability rating would be for application.  However, as 
noted above the veteran's symptomatology has been described 
by the most recent VA examiner as mild; there is no objective 
evidence of record which suggests that more significant 
disability is present.  

The veteran's appeal appears to have been focused on the 
reduction in the assigned disability rating from 10 percent 
to noncompensably disabling effective September 9, 2002.  To 
the extent that the veteran may be contending that his 
disability warrants a rating in excess of 10 percent, he has 
submitted no medical evidence in support thereof.  VA 
outpatient treatment reports document complains of other 
physical problems.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits]. 

The Board places greater weight of probative value on the 
objective medical evidence, which does not indicate a 
moderate or severe disability.  A still higher rating is 
therefore not warranted.  

In short, the Board has determined that the criteria for the 
assignment of a 10 percent disability for the veteran's right 
wrist disability are approximated.  
See 38 C.F.R. § 4.7 (2007).  
  
DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  See Wilson v. 
Brown, 
7 Vet. App. 542, 544 (1995) [citing Dorland's Illustrated 
Medical Dictionary 1632 (1988 27th ed.)].  Because the 
veteran's disability is neurological, rather than 
musculoskeletal, in nature, DeLuca provisions are not for 
application.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected carpal tunnel syndrome of the right wrist 
has not changed appreciably since the veteran filed his 
claim.   
See, in particular the report of a September 1993 VA 
compensation and pension examination as well as the report of 
S.C.W., M.D. dated February 1997, both of which reflect the 
veteran's complaints of right hand numbness, which is 
congruent with mild incomplete paralysis. 

There are no medical findings or other evidence which would 
allow for the assignment of a disability rating higher than a 
10 percent disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent rating should be assigned for 
the entire period from the date of service connection, August 
6, 1993.

Conclusion

For the reasons stated above, the Board finds that an initial 
evaluation of 10 percent is for application for his service-
connected carpal tunnel syndrome of the right wrist.  To that 
extent, the claim is granted.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  

After a careful review of the record, the Board has 
determined that this matter has not been raised by the 
veteran or addressed by the RO.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not have jurisdiction over the matter of an extraschedular 
rating for the veteran's service-connected left knee, right 
knee or right wrist disabilities. 





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased evaluation for the service-
connected left knee disability is denied.  

Entitlement to an increased evaluation for the service-
connected right knee disability is denied.  

Entitlement to an increased  disability rating, 10 percent, 
for the service-connected carpal tunnel syndrome of the right 
upper extremity is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.   



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


